Citation Nr: 1808189	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable evaluation for iritis.

2.  Entitlement to an evaluation in excess of 10 percent for enteropathic arthritis (arthritis) of the cervical and thoracolumbar spine with chest pain, previously rated as sacroilitis, bilateral, prior to March 17, 2015.

3.  Entitlement to an evaluation in excess of 40 percent for arthritis of the cervical and thoracolumbar spine with chest pain, previously rated as sacroilitis, bilateral, as of March 17, 2015.

4.  Entitlement to an evaluation in excess of 30 percent for ulcerative colitis, prior to January 26, 2015.

5.  Entitlement to an evaluation in excess of 60 percent for ulcerative colitis, as of January 26, 2015.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This matter was previously before the Board in October 2014, but was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Board instructed that the Veteran be provided VA examinations regarding his claims of entitlement to an increased disability evaluation for iritis, arthritis, and ulcerative colitis.  The Veteran was provided the requested examinations in January 2015, February 2015, and March 2015. A December 2015 addendum was provided to the February 2015 examination.  There has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claims may proceed.  See Stegall v. West, 11 Vet. App. 268, 2271.

A March 2016 rating decision increased the Veteran's disability evaluation for arthritis from 10 percent to 40 percent, effective March 17, 2015.  The March 2016 rating decision also increased the Veteran's ulcerative colitis from 30 percent disabling to 60 percent disabling, effective January 26, 2015.  Finally, the March 2016 rating decision granted a separate, non-compensable disability evaluation for iritits.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    


FINDINGS OF FACT

1.  The Veteran's service-connected iritis did not manifest in flare-ups or exacerbations resulting in functional limitation during the appeal period. 

2.  Prior to March 17, 2015, the Veteran's arthritis manifested with pain and limitation of motion, but no incapacitating exacerbations during the previous 12 months.

3.  As of March 17, 2015, the Veteran's arthritis manifested in 4 or more incapacitating exacerbations, but did not result in weight loss or anemia.

4.  Prior to January 26, 2015, the Veteran's ulcerative colitis manifested in moderately severe symptoms with frequent exacerbations.

5.  As of January 26, 2015, the Veteran's ulcerative colitis manifested in severe symptoms with numerous exacerbations, but not marked malnutrition, general debility, or other serious health complications.    


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for iritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6003, 6061-6080 (2008).

2.  Prior to March 17, 2015, the criteria for a disability evaluation in excess of 10 percent for arthritis have not been met.  38 U.S.C §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.59, 4.71a, Diagnostic Code 5099-5002 (2017).

3.  As of March 17, 2015, the criteria for a disability evaluation in excess of 40 percent have not been met. 38 U.S.C §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.27, 4.59, 4.71a, Diagnostic Code 5099-5002 (2017).

4.  Prior to January 26, 2015, the criteria for a disability evaluation in excess of 30 percent for ulcerative colitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7323 (2017)

5.  As of January 26, 2015, the criteria for a disability evaluation in excess of 60 percent for ulcerative colitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7323 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's representative noted in his December 2017 Appellant's Post-Remand Brief that the Veteran's VA examinations for the claims at issue are over 24 months old, occurring in January, March, and December 2015.  Recognition is given to the fact that the Veteran's most recent VA examinations are now over 2 years old. However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected iritis, arthritis, and colitis disabilities since his VA examinations in January, March, and December 2015.  Accordingly, the Board finds these examinations represent a thorough and contemporaneous examination of the Veteran's service-connected disabilities.

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Increased Ratings 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119, (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

Entitlement to an Initial Compensable Rating for Iritis

In a March 2016 rating decision, the Veteran was service connected for iritis and assigned a noncompensable disability evaluation, effective October 14, 2008, the date of the Veteran's claim, under 38 C.F.R. § 4.79, Diagnostic Code 6000.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  In this case, as noted above, the Veteran's claim was received in October 2008.  Therefore, the Board may only consider the Veteran's claim under the rating criteria in effect prior to December 10, 2008.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6000 (uveitis) and Diagnostic Code 6003 (iritis), ratings for uveitis and iritis and other diseases and injuries of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a (2008). 

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

Compensation is payable for combined service-connected and nonservice-connected eye disabilities only when there is blindness in both eyes as the result of service-connected disability in one eye and nonservice-connected disability in the other, provided it is not the result of willful misconduct.  38 C.F.R. § 3.383(a) (2008).

Additionally, the old criteria provided that the Veteran's iritis could be rated alternatively under loss of visual field under Diagnostic Code 6080.  As will be discussed below, throughout the rating period on appeal, the evidence of record does not show impairment of field vision. Thus, a higher rating is not warranted under this code.

The Board notes that "iritis" is defined as inflammation of the iris, and "uveitis" is defined as inflammation of the uveal tract: iris, ciliary body and choroid.  See Stedman's Medical Dictionary, 27th ed., 2000, at 923, 1920.

The Veteran's medical records report a history of iritis in both eyes.  However, recent medical records and VA examination note that the Veteran has not experienced an active flare up of iritis since before the effective date of service-connection in October 2008.  

A February 2009 VA optometry examination notes the Veteran's history of iritis, stating the last episode of iritis occurred 18-24 months prior.  A March 2012 VA back conditions examination, when discussing the Veteran's medical history, notes the Veteran's history of iritis, but further states that the Veteran has not experienced iritis since October 2007.  

A VA examination conducted in February 2015 notes that the Veteran has a history of iritis in both eyes, but at the time had no active iritis or residual damage associated with iritis.  The note further states that the Veteran's last episode of iritis was prior to 2009, and that no medications were necessary to control the Veteran's iritis.  In December 2015 an addendum was provided to the February 2015 examination.  The addendum stated the Veteran reported a history of iritis but a present exhibited no eye conditions.  The examination reported the Veteran's vision was 20/40 or better in both eyes, no scarring or disfigurement due to an eye condition, no incapacitating episodes in the past 12 months due to an eye condition, no defects in vision fields, and no eye condition that would impact the Veteran's ability to work.   

Based on the evidence the above discussed evidence, the Board finds that the Veteran's current iritis does not result in vision impairment of visual acuity or field loss in either eye, pain, rest-requirements, or episodic incapacity.  Accordingly, an initial compensable disability evaluation for iritis is not warranted.
   
Disability Evaluation in Excess of 10 Percent for Arthritis, Prior to March 17, 2015

The Veteran was originally service-connected and granted a 10 percent disability evaluation for sacroilitis, bilateral, under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5002, in a November 1982 rating decision, effective August 1982.  In October 2014, the Veteran requested his disability evaluation be increased due to the condition worsening.  
 
The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a. 38 C.F.R. §§ 4.20, 4.27. Diagnostic Code 5002 is used to denote the rating criteria for rheumatoid arthritis.

Under Diagnostic Code 5002, as an active process, the disability is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  38 C.F.R. § 4.59 applies to Diagnostic Code 5002.  Petitti v. McDonald, 27 Vet. App. 415 (2015).  Thus, a claimant with rheumatoid arthritis who has painful motion of a joint is entitled to the minimum compensable rating for that joint, even though the claimant does not have actual limitation of motion.  The Veteran's 10 percent disability evaluation was granted based on the Veteran's on chronic residuals, specifically pain and limitation of motion.

Following the Veteran's claim for an increased disability evaluation, the Veteran completed a VA examination in December 2008.  The examination noted the Veteran reported specific pains in the sternum, hips, deep into the buttock, between the shoulder blades, and into the knees.  The Veteran did not use any braces or assistive devices.  The Veteran's bilateral hips had flexion to125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The Veteran's bilateral knees had flexion to 140 degrees, and extension to 0 degrees.  The Veteran's bilateral shoulders had forward flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees.  The Veteran did not exhibit additional limitation of motion or function due to pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examination did not report any incapacitating episodes in the prior 12 months.

In March 2012, the Veteran completed a VA examination.  During examination, the Veteran exhibited forward flexion of the thoracolumbar spine to 85 degrees, extension to 30 degrees or greater, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or more, right lateral rotation to 30 degrees or more, and left lateral rotation to 30 degrees or more.  The Veteran did not have any other neurologic abnormalities related to the thoracolumbar spine condition, and did not report any incapacitating episodes in the prior 12 months.  

The Veteran's medical records are also silent for incapacitating episodes due to arthritis during the appeal period. 

After a review of the entire evidence of record, the Board finds that the Veteran's arthritis, prior to March 17, 2015, falls within the schedular criteria for a 10 percent criteria.

In reaching this conclusion, the Board considered the Veteran's statements, and submitted buddy statement, regarding the severity of his service-connected arthritis.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge such as pain and limited motion.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  These statements are also credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the Board finds that the December 2008 and March 2012 VA examination reports and other probative medical treatment records have consistently indicated that the Veteran's service-connected arthritis has resulted in no more than pain and limitation of motion that is otherwise noncompensable under the diagnostic codes for the affected joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5099-5002, 5237, 5250, 5256, 5200.  

Significantly, the December 2008 and March 2012 VA examinations, and medical records during the appeal period do not indicate any incapacitating episodes due to arthritis.  In turn, the Board finds that no higher rating is warranted, and the claim for a disability evaluation in excess of 10 percent prior to March 17, 2015 is not warranted.

Disability Evaluation in Excess of 40 Percent for Arthritis, as of March 17, 2015

In a March 2016 rating decision, the Veteran's disability evaluation for arthritis was raised to 40 percent, effective March 17, 2015.  The RO rated the disability under the criteria for active rheumatoid arthritis.  

As noted above, under Diagnostic Code 5002, a 40 percent disability evaluation for active rheumatoid arthritis is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent disability evaluation is warranted  for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods;

The Veteran underwent a VA examination in March 2015 regarding the functional limitations of his arthritis.  The examination noted the Veteran had arthritis that affected his thoracolumbar and cervical spine.  The examination noted that the Veteran experiences both incapacitating and non-incapacitating exacerbations.  The VA examiner noted the Veteran's most recent incapacitating exacerbation occurred in March 2015, and that the Veteran had experienced 4 or more incapacitating exacerbations in the prior 12 months.  The examination noted that the Veteran had not lost weight or have anemia due to his arthritis.  

In light of the evidence discussed above, the Board finds the Veteran's symptoms of arthritis are most closely described by the 40 percent rating criteria.  A disability evaluation in excess of 40 percent for arthritis, as of March 17, 2015, is not warranted.  Specifically, the Veteran does not have weight loss or anemia, which are required for a 60 percent rating.  38 C.F.R. § 4.71a.  

The Board notes that in the December 2017 Appellant's Post-Remand Brief, the Veteran's representative requested that a separate disability evaluation be granted for the Veteran's limitation of motion in his thoracolumbar and cervical spine.  

Diagnostic Code 5002 specifically states that ratings for active process and chronic residuals will not be combined.  Instead, the higher evaluation will be assigned.  Id.  In this case, the 40 percent criteria met for active rheumatoid arthritis.  To instead rate the disability as chronic residuals based on limitation of motion of the cervical and thoracolumbar spine is less favorable to the Veteran, because under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  The probative medical and lay evidence of record does not show, even when considering functional impairment as set forth in 38 C.F.R. §§ 4.40 and 4.45, that his forward flexion of his thoracolumbar spine is 30 degrees or less.  Further, the Veteran is able to move both his cervical and thoracolumbar spine.  Therefore he does not have ankylosis in any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  Thus, separate ratings under the General Rating Formula are not more favorable.  

Initial Disability Evaluation in Excess of 30 percent for Ulcerative Colitis, Prior to January 26, 2015

The Veteran was service connected for ulcerative colitis and assigned a 30 percent disability evaluation, effective October 2008, in a September 2009 rating decision. 

Under Diagnostic Code 7323 for ulcerative colitis, a 10 percent rating is warranted for moderate symptoms with infrequent exacerbations.  A 30 percent rating is warranted for moderately severe symptoms with frequent exacerbations.  A 60 percent rating is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a total rating (100 percent) is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess. 38 C.F.R. § 4.114. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

At present, the Veteran claims entitlement to a disability rating in 30 percent for ulcerative colitis, prior to January 26, 2015.  

The Veteran completed a VA examination in December 2008 addressing the severity of his ulcerative colitis.  At examination, the Veteran's abdomen was obese but soft.  There were no signs of rebound, guarding, masses, or hepatosplenomegaly.  There was some slight tenderness to deep palpation along the sternum.  The examination was silent for reports of malnutrition or other serious health defect caused by the Veteran's ulcerative colitis.  The VA examiner noted the Veteran had frequent flare-ups of ulcerative colitis with bowel movements between 2 and 22 times per day.  The Veteran's experienced alternating symptoms of diarrhea and constipation.  

The Veteran's medical records during this time period further confirm a diagnosis of ulcerative colitis with frequent flare-ups and numerous bowel movements per day.   However, the Veteran's medical records do not indicate malnutrition or only fair health even during periods of remission.  

After review of all the probative evidence of record, the Board finds, prior to January 26, 2015, the Veteran's ulcerative colitis manifested with moderately severe symptoms and frequent exacerbations.  There is no probative evidence to indicate the Veteran's ulcerative colitis manifested in malnutrition or other serious health complications.  Accordingly, the Board finds the symptoms the Veteran's ulcerative colitis, prior to January 26, 2015, are most accurately described by the 30 percent disability evaluation criteria.  Entitlement to a disability evaluation is excess of 30 percent for ulcerative colitis, prior to January 26, 2015, is not warranted.  

Disability Evaluation in Excess of 60 percent for Ulcerative Colitis, as of January 26, 2015

A March 2016 rating decision raised the Veteran's disability evaluation for ulcerative colitis from 30 percent to 60 percent, effective January 26, 2015.

As noted above, a 60 percent disability evaluation is warranted for severe symptoms with numerous attacks a year and malnutrition, the health only fair during remissions.  Finally, a total rating (100 percent) is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323

In January 2015, the Veteran completed a VA examination.  The examination noted the Veteran's ulcerative colitis required constant medication and resulted in frequent episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  The examiner noted these near daily episodes of bowel disturbance and 7 or more exacerbations in the prior 12 months.  The Veteran had not lost weight due to his ulcerative colitis, and was not exhibiting symptoms of malnutrition or other serious health effects attributable to his ulcerative colitis.  

Based on the evidence of record, the Board finds the Veteran's ulcerative colitis is not more accurately described by the 100 percent disability evaluation criteria.  The record does not establish marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess.  See 38 C.F.R. § 4.114, Diagnostic Code 7323. A disability evaluation in excess of 60 percent for ulcerative colitis, as of January 26, 2015, is not warranted.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The evidence of record indicates that the Veteran is gainfully employed.  


ORDER

Entitlement to an initial compensable evaluation for iritis is denied.

Entitlement to an evaluation in excess of 10 percent for enteropathic arthritis (arthritis) of the cervical and thoracolumbar spine with chest pain, previously rated as sacroilitis, bilateral, prior to March 17, 2015 is denied.

Entitlement to an evaluation in excess of 40 percent for arthritis of the cervical and thoracolumbar spine with chest pain, previously rated as sacroilitis, bilateral, as of March 17, 2015 is denied.

Entitlement to an evaluation in excess of 30 percent for ulcerative colitis, prior to January 26, 2015 is denied.

Entitlement to an evaluation in excess of 60 percent for ulcerative colitis, as of January 26, 2015 is denied.




____________________________________________
D. Martz Ames  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


